Title: II. Recipient’s Copy
From: Livingston, Robert R.
To: Jefferson, Thomas


            
              Dear Sir
              Paris 12th. March 1803
            
            I have delayed answering your friendly letter by madame Brogniard in the hope of having some thing important to communicate but in the mean time have been so full in my letters to the secretary of State that I have left myself little to say on the subject of our publick affairs. I can only tell you generally that I have been gaining ground for some time past & some propositions I had an opportunity to make to Joseph Bonaparte to be submitted to the consuls inspection & which connected our objects with certain personal ones and couched in the stile which I believed to be particularly pleasing had a considerable effect in rendering me personally acceptable tho after full deliberation my propositions so far as they related to personal advantages were not agreed to, yet the matter & the manner left a favourable impression, & I meant to renue the subject upon the same ground, but as Mr. Monroes appointment will render every thing of this kind impossible, it is unnecessary to send you our correspondence, as I had intended & the rather as the whole was unsigned & unofficial—My letter to the first consul which you will find couched in pretty strong terms & such as are not usual here, & so far as it related to the claims repugnant to the ministers sentiments has however as to this point been attended with the most happy effect as you will find by his note in reply transmitted to the secretary of State. I think it impossible after this to go back, & I have accordingly given information to the american creditors of the state of their affairs to prevent their being speculated upon. with respect to Louisiana I fear nothing will be done here. I have laboured thro the Spanish ambassador to obstruct the bargain for the Floridas & I have great hope that it will not soon be concluded the Ambassador tells me that the Consul often complains to him of the delay that business meets with and while Spain keeps the Floridas Louisiana will be considered here as an object of little moment as they are absolutly without ports in the Gulph & so far facilitate your negotiations with general Bernadotte. I have given his character to Mr Madison and I shall take care that he come to you inclined to do all in his power to promote the connection of the two countries, I have had many interesting conversations with him & have nothing to complain of, remember however neither to wound his pride or that of his nation both being extreamly irritable. Your message has been much admired here tho’ the reprinting it with a short commendation in the english paper of paris (the argus) has as he alledges turned the editor out of his office & placed the paper in other hands. It is impossible that the abuse & ribaldry of the federalists can have any effect against the facts it holds out & I think I might assure you the vote of every state in the union on the next election. Whether the consuls sentiments with respect to you are changed I can not say, it is however certain that nothing can be more polite than the language he speaks in the note I transmited to the Secy of State, would it not be well that this should be public, without being published. The british grow every day more disagreeable here to which their news papers greatly contribute I wish ours were more prudent. it is therefore natural that they should be more attentive to us, & I am satisfied that the flourishing state of our affairs, & the firm attitude we have latly taken have contributed to procure us respect. I have strongly inculcated here the important light in which the british view us, & the absolute nullity of any establishments that france may form in america if we throw our weight in the british scale. Mr. Madison has never told me whether he has recd two little essays which I wrote with a view by the one to raise our importance in the view of france, as a naval power, & the other to disgust her with her projects in Louisiana preparatory to our future negotiations, both were read with considerable attention by the first Consul having had them translated for that purpose.
            I broke off to attend madame Bonapartes drawing room where a circumstance took place of sufficient importance to merit your attention. It is usual on those occasions for the ministers their families & all strangers male & female that have been presented to attend they commonly occupy two rooms in the palace. After they have met Mme Bonaparte enters & is soon after followed by the first Consul, who walks the round of the ladies, speaking to each of them after this the Consul mingles in the round of gent. speaks to the ministers & others that he knows. When the first Consul had gone the round of one room, he turned to me & made some of those common questions usual on such occasions. He then went up to the danish envoy who was near me, & after speaking a few words returned to me, when he quited me, he passed most of the other ministers with a bow & accosted Lord Witworth with some warmth, told him that there would probably be a storm, Lord Witworth hoped not—You have had already a 15 years war says he—true & sir, & it was 15 too much—but still you are eager for another—pardon me Sir we wish for peace—He then made some observations on the vengeance that would await the breach of a solem treaty, & concluded “if you do not evacuate Malta there will be war.” The prefect of the palace then came to him & informed him that there were ladies in the other room. He made no reply but turning of suddenly he retired to his cabinet. You may easily surmise the sensation that this excited. Two expresses were dispatched to England that very night, & I dare say to every court in Europe in the course of the next day. As soon as the consul left the room Lord Witworth repeated the conversation to me as I have given you as nearly as I can recollect. I asked him whether there were any pending negotiations relative to Malta—He told me that there were that the conduct of France having convinced them that they still had views upon Egypt & the guarantees to which they were intitled not having been given they conceived that they could not surrender it with safety. but what brought on the business today was a message from the King of Great Britain to the parliament of 8th., which had just been recd here speaking with distrust of the armaments in the french & Dutch ports, & preparing the nation for war, this you will have by the way of England before this reaches you. It is now highly probable that a rupture will take place since it is hardly possible that the first consul would have committed himself so far as he has done before all the ministers of Europe unless his determination had been taken. The people about court however think otherwise & believe (which I do not) that England will receed. I am fearful that this may throw fresh embarrassments in the way of our claims which I believed in so prosperous a train, in other views it may serve us, & I shall give all my attention to avail myself of circumstances as they arise, in which I hope shortly to recieve the assistance of Mr. Monroe. In another view too his coming will be extreamly pleasing to me, since I trust he will be empowered upon contingencies to take my place, which I shall find a pleasure in quiting to him. I had in no event determined to remain here longer than till the next spring, & shall be very happy if I can so far anticipate my first intentions as to retire by the beginning of September. My family suffered so much on my outward passage that I would not wish to make my voyage later in the season. I am sick of courts and the perpetual round of ceremony, besides that, the state of my finances will not justify the expences I incur—My expenditures for the last year (counting from my arrival at L’Orient) amounted to (within a triffle) of 30,000$—exclusive of plate which I do not count as it is convertible into money with little loss. This with the relinquishment of an office of 2800$ a year makes it necessary to turn my attention to my domestic arrangments, all accounts agree that the expences of a family here have doubled since the revolution, & as three consuls occasion three courts that must be sedulously attended, that of dress & time is also greatly increased. I am yet at a loss to know whether Mr. Monroe comes here or goes to Spain first. from Mr. Madisons letter I should conclude that he was coming here, yet reports from America say otherwise. He will have pretty strong prejudices to contend with, but his prudence & good sense will I trust get the better of them. I must pray you Sir to have the goodness to furnish the Secretary of State with such an extract from this letter as should be upon his files, since the fear of loosing the opportunity and the necessity of the greatest activity at this interesting moment will deprive me of the pleasure of writing to him further by this vessel. I have but just recd your letter relative to the books. I called upon Mr. Pugens with the catalogue. He had only two days before recd Mr. Duanes letter. I have left the catalogue in his hands with directions to annex the price at which he will furnish the books which when he returns it I will compare with the demands of other booksellers & will endeavour to see the commission properly executed.
            I have the honor to be dear Sir with the Most respectful consideration Your most Obt hum: Servt
            
              Robt R Livingston
            
            
              PS. upon repeating the conversation with Lord Witworth I find the words scored were not said at that time but in a private conversation with Lord Witworth & he blended them together in speaking of it to me
            
          